UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-                                  No. 84-CR-63 (LAP)

HENRY BORELLI,                                   ORDER

                        Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

       Before the Court is Defendant Henry Borelli’s motion,

pursuant to 18 U.S.C. § 3582(c)(1)(A), for compassionate release

on account of the COVID-19 pandemic.     (See dkt. no. 887

(“Mot.”).)     The Government opposed the motion, (see dkt. no. 894

(“Opp.”)), and Defendant replied, (see dkt. no. 895 (“Reply”)).

Defendant also supplemented his filing on May 2.    (See dkt. no.

896 (“Supp.”).)     For the reasons below, the motion is DENIED.

  I.       Background

       Unless otherwise specified, the following facts are drawn

from the Government’s moving papers, which, importantly,

Defendant does not dispute.1




       (See Opp. At 1-3.) The Government represents that these
       1

facts are drawn from: (1) the Court of Appeals’ opinion
affirming in part and reversing in part Defendant’s convictions,
see United States v. Gaggi, 811 F.2d 47 (2d Cir. 1987); (2) the
transcript of the sentencing hearing before Judge Duffy; and (3)
from the Government’s briefing opposing Defendant’s appeals of
collateral attacks on his sentence, (see Brief for the United
States, Borelli v. United States, No. 94-2643 (2d Cir. Feb. 22,
1995); Brief for the United States, United States v. Borelli,
No. 96-1173 (2d Cir. May 28, 1996)).


                                     1
     Defendant was convicted, following a nearly six-month jury

trial, of (1) fifteen counts of transporting stolen property in

interstate commerce, in violation of 18 U.S.C. § 2314, and (2)

one count of conspiracy to deprive citizens of their civil

rights in connection with two murders, in violation of 18 U.S.C.

§ 241.   The § 2314 charges arose from a conspiracy by Borelli

and his accomplices--“a malevolent group of defendants, in the

accomplishment of whose violent conspiracies no one was suffered

to stand in the way”--“to ship late-model automobiles stolen on

the streets of New York to Kuwait and other parts of the Middle

East, Puerto Rico and other states in the United States.”

Gaggi, 811 F.2d at 49-50.

     That stolen-car operation reached its zenith in the mid-

1970s, when Defendant and others were wholesale shipping

renumbered cars to Kuwait.   Defendant was involved in the

operation from its early stages and assumed a managerial role in

its activities.   Among other things, Defendant (1) supervised

the cleaning and renumbering of the stolen cars, (2) set up a

shell corporation and opened a bank account for the venture, (3)

contracted to move the cars overseas from the crew’s garage, and

(4) received a share of the operation’s thousands of dollars in

weekly profits.

     In addition, Defendant and his co-conspirators plotted to,

and in fact did, murder Ronald Falcaro and Khaled Fahd Darwish


                                 2
Daoud, legitimate competitors whom the operation viewed as

threats to report them to the authorities.    Defendant and three

accomplices lured Falcaro and Daoud to a garage under false

pretext.    Once Falcaro and Daoud were inside, the doors were

closed behind them, and gunshots were fired.    A cooperating

witness testified at trial that Defendant and one accomplice--

i.e., the shooters--stood over Falcaro’s and Daoud’s lifeless

bodies.    Defendant’s co-conspirators then dismembered the bodies

and transported them to the city dump, while Defendant

transported their car to a junkyard for crushing.    Defendant

received part of the bounty a co-defendant paid for the murders.

     Defendant was sentenced by Judge Kevin Duffy on April 9,

1986.2    Judge Duffy sentenced Defendant to life imprisonment for

the murders as well as consecutive ten-year sentences for each

of the fifteen stolen-car counts.     At the sentencing hearing,

Judge Duffy made the following observation:

     “You have been convicted of being what is generally
     called a contract killer. The judgment of this court
     is that on [the murder count] you will be remanded to
     the custody of the Attorney General for the rest of
     your life and that on the [fifteen counts of
     transporting stolen goods in interstate commerce],
     that you be sentenced to ten years imprisonment. I am
     recommending against parole. I want to make sure that




     2 Because   Defendant’s crimes were committed before the
effective date   of the Sentencing Reform Act of 1984, the
Guidelines did   not apply to his sentence. See United States v.
Argitakos, 862   F.2d 423, 424–25 (2d Cir. 1988) (per curiam).


                                  3
     the parole board knows it. The sentence of years is
     to be consecutive to the life sentence.”

Judge Duffy added that, because the jury’s conviction of Borelli

as a contract killer was overwhelmingly supported by the

evidence, “things would have to change mightily before I could

see any justification by anyone, including the parole board, to

return you to any kind of access to the public.”

     On direct appeal, the Court of Appeals reversed Defendant’s

murder conviction because the Government had failed to prove

that the victims were United States citizens, which the Court of

Appeals held to be a necessary element to sustain a conviction

under 18 U.S.C. § 241.   See Gaggi, 811 F.2d at 53.    Importantly,

however, the Court of Appeals affirmed the defendant’s 150-year

sentence on the stolen-car counts.   See id. at 62.    The Court of

Appeals has repeatedly rejected Borelli’s efforts to set aside

that sentence.3

     The instant application for compassionate release is

Defendant’s latest motion for relief from his sentence.

Defendant is currently housed at FCI Gilmer in West Virginia,

(see Reply at 2), and he is projected to be eligible for release

on October 15, 2083, (see Mot. at 14 (“Ex. A”)).      Defendant is

72 years old and suffers from diabetes, hypertension and heart



     3 See, e.g., United States v. Dinome, 1996 WL 518508, at *2
(2d Cir. Sept. 13, 1996) (unpublished); Borelli v. United
States, 60 F.3d 810 (2d Cir. 1995) (unpublished table decision).


                                 4
disease, and cataracts.    (See Mot. at 2; Opp. at 3 & n.2.)   As

of March 17, 2021, Defendant has been fully vaccinated against

COVID-19, (see dkt. no. 894-1), as have 156 other inmates at FCI

Gilmer, (see Opp. at 3).

  II.    Applicable Law

     Defendant moves for a reduction of his term of imprisonment

under 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step

Act of 2018, Pub. L. No. 115-391, § 603, 132 Stat. 5194, 5239

(2018).4   Under that provision, the Court may reduce Defendant's

sentence if it finds that (1) “extraordinary and compelling

reasons warrant such a reduction” and (2) “such a reduction is

consistent with applicable policy statements issued by the

Sentencing Commission.”    18 U.S.C. § 3582(c)(1)(A).   The

relevant Guidelines policy statement--Section 1B1.13--counsels




     4 A defendant may bring such motion after he “has fully
exhausted all administrative rights to appeal a failure of the
Bureau of Prisons to bring a motion on [his] behalf or the lapse
of 30 days from the receipt of such a request by the warden of
the defendant’s facility, whichever is earlier.” 18 U.S.C.
§ 3582(c)(1)(A).
     The timing of Defendant’s request is somewhat unclear.
Defendant reports that he made a motion to the BOP for
compassionate release on November 20, 2020, (see Mot. at 6), but
the Government reports that neither FCI Gilmer nor the BOP has a
record of that request. (See Opp. at 5.) However, Mr. Borelli
thereafter made another request for compassionate release to the
Warden at FCI Gilmer on March 27, 2021, (see Supp. at 1), which
was rejected on April 12, 2021, (see id. at 3.) In any event,
the Court finds that latter rejection sufficient to permit
review of the merits of Defendant’s application.


                                  5
that a reduction also is not proper unless “[t]he defendant is

not a danger to the safety of any other person or to the

community.”5

     With respect to the “extraordinary and compelling reasons”

requirement, the application notes to U.S.S.G § 1B1.13 provide

three instances where such reasons may exist: (1) the Defendant

has a terminal illness or serious medical condition that

substantially diminishes his ability care for himself; (2) the

Defendant is at least 65 years old, has served 10 years or 75

percent of his sentence, and is experiencing a serious age-

related decline in health; or (3) the Defendant’s family

circumstances have changed such that the Defendant is the only

available caregiver for a minor child or incapacitated spouse.6

     Under the First Step Act, the Court may exercise its

“discretion in determining what are extraordinary

circumstances.”   United States v. Brooker, 976 F.3d 228, 234 (2d

Cir. 2020).    But a court's finding such circumstances merely

permits a defendant's release--it does not mandate it.     See,



     5 U.S.S.G. § 1B1.13; see also United States v. Jordan, No.
1:19-CR-478-GHW, 2020 WL 4195353, at *2 (S.D.N.Y. July 16, 2020)
(“The relevant policy statement is U.S.S.G. § 1B1.13.”).
     6 U.S.S.G. § 1B1.13 app. n.1(A)–(C). The application notes
also allow a catchall condition where, “[a]s determined by the
Director of the Bureau of Prisons, there exists in the
Defendant’s case an extraordinary and compelling reason other
than, or in combination with, the reasons described in
subdivisions (A) through (C).” Id. at app. n.1(D).


                                 6
e.g., United States v. Ebbers, 432 F. Supp. 3d 421, 430

(S.D.N.Y. 2020); United States v. Israel, No. 05-CR-1039 (CM),

2019 WL 6702522, at *11 (S.D.N.Y. Dec. 9, 2019).   Ultimately,

“[t]he defendant has the burden to show he is entitled to a

sentence reduction.”   United States v. Lisi, 440 F. Supp. 3d

246, 249 (S.D.N.Y. 2020).

    Moreover, even if the defendant establishes extraordinary

or compelling circumstances, the Court must still consider the

§ 3553(a) sentencing factors “to the extent that they are

applicable.”   18 U.S.C. § 3582(c)(1)(A).   Those factors include,

inter alia, “(1) the nature and circumstances of the offense and

the history and characteristics of the defendant”; (2) “the need

for the sentence imposed ... to reflect the seriousness of the

offense, to promote respect for the law, and to provide just

punishment for the offense”; and (3) “the need for the sentence

imposed ... to protect the public from further crimes of the

defendant.”    Id. § 3553(a)(1)-(2).

  III. Discussion

    In response to the Government’s arguments that Defendant’s

vaccination precludes him from demonstrating “extraordinary and

compelling circumstances warranting release,” Defendant

acknowledges that “the Pfizer vaccine provides protection to

[him] against severe illness, if he were to contract the virus,

but according to the CDC, he remains at risk of contracting the


                                 7
virus.”   (Reply at 7.)   He argues that the Pfizer vaccine “does

not prevent infection, but lessens the effect, if

infected.”   (Id.)   He concludes that his “voluntary vaccination

only lessons [sic] his risks and does nothing to eliminate those

risks.”   (Id. at 8.)   But eliminating all risk is not the test

for compassionate release.   Defendant’s complete vaccination,

which he admits provides him protection from severe illness, is

certainly relevant to the inquiry.

    Nevertheless, Defendant also contends that his age and

other health issues, when coupled with the pandemic, qualify as

“extraordinary and compelling circumstances warranting release.”

(See Mot. at 2-3; Reply at 8-12.)    The Court disagrees.   While

not binding on the Court, Application Note 1(B) to U.S.S.G.

Section 1B1.13 suggests that extraordinary and compelling

reasons exist when the defendant is: (i) at least 65 years old;

(ii) experiencing a serious deterioration in physical or mental

health; and (iii) has served at least ten years of imprisonment

or 75 percent of his sentence, whichever is less.     Defendant is

indeed over 65 and has served ten years, yet he does not report

a “serious” deterioration in physical or mental health,

especially when compared to some other defendants.7    Indeed,


    7  See, e.g., United States v. Sabir, 481 F. Supp. 3d 270,
275 (S.D.N.Y. 2020) (holding that defendant with prostate
cancer, asthma, and prediabetes had not established
“extraordinary and compelling circumstances”).


                                 8
Defendant has offered no indication that his medical conditions

cannot be managed--or, for that matter, are not already well-

controlled--through BOP-provided medical care.    When considered

alongside the fact that he is fully vaccinated against COVID-19,

the Court concludes that Defendant has not demonstrated

extraordinary and compelling circumstances warranting his

release.

    Moreover, even if Defendant had demonstrated extraordinary

and compelling circumstances, the Court would not exercise its

discretion to release him because doing so would contravene the

§ 3553(a) factors.   Judge Duffy made crystal clear at sentencing

that those factors justified the maximum possible sentence

against Defendant and that “things would have to change

mightily” before there could be any justification for

release.   Judge Duffy’s analysis of those factors retains its

force even in light of the Court of Appeal’s reversal of

Defendant’s conviction on the murder count, which was premised

only on the Government’s failure to prove that Defendant’s

victims were United States citizens.   See Gaggi, 811 F.2d at 53.

The fact remains that Defendant conspired to murder two people

and engaged in an organized, violent conspiracy to steal,

transport, and sell luxury vehicles for profit.   To release him

at this point would fail to provide just punishment or to




                                9
promote respect for the law.    Moreover, such release would also

undermine the goals of both general and specific deterrence.

  IV.    Conclusion

     For the reasons set out above, Defendant’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)

[dkt. no. 887] is DENIED.   The Clerk of the Court shall (1)

close the open motion and (2) mail a copy of this order to

Defendant.

SO ORDERED.

Dated:     June 2, 2021
           New York, New York


                          __________________________________
                          LORETTA A. PRESKA
                          Senior United States District Judge




                                 10
